United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Hebron, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0345
Issued: August 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 3, 2018 appellant filed a timely appeal from an October 19, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
for the period September 10 through October 13, 2018 causally related to her accepted October 10,
2016 employment injury.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the October 19, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On November 2, 2016 appellant, then a 41-year-old lead transportation security officer,
filed a traumatic injury claim (Form CA-1) alleging that, on October 10, 2016, she sustained a
strain of her lower back when she picked up a bag from a conveyer belt while in the performance
of duty. She did not stop work, but worked in a limited-duty position without wage loss. OWCP
accepted appellant’s claim for strain of the muscle, fascia, and tendon of the lower back.
Appellant received treatment for her back condition from Dr. Patrick Kunkler, a Boardcertified family practitioner, who noted in October 11 and 18, 2016 reports that she could perform
modified-duty work with restrictions including lifting, pushing, and pulling no more than 10
pounds. On December 6, 2016 Dr. Kunkler advised that she could return to regular-duty work on
that date and she returned to her regular job shortly thereafter.
On October 10, 2017 Dr. Bradley Mullen, a Board-certified neurosurgeon, diagnosed leftsided sciatica and advised that appellant could work with restrictions, including lifting no more
than 10 pounds. On January 31, 2018 he noted that appellant reported that she continued to have
back and lower extremity pain and he advised that a December 18, 2017 magnetic resonance
imaging (MRI) scan of the lower back demonstrated a small disc protrusion at the L3-4 level.3
In a May 25, 2018 report, Dr. David Sower, Board-certified in emergency medicine, noted
that appellant reported an October 10, 2016 lifting incident and he diagnosed low back pain, L3-4
disc desiccation with annular fissure, and “work-related injury October 10, 2016.”4 He maintained
that the MRI scan findings failed to provide a good explanation for her pain complaints and opined
that her back strain with associated pain should have resolved within months with medication and
physical therapy. In another May 25, 2018 report, Dr. Sower advised that appellant could work
with restrictions, including lifting, pushing, and pulling no more than five pounds. On August 24,
2018 he indicated that she could return to limited-duty work in an administrative or clerical
capacity with restrictions of lifting, pushing, and pulling no more than five pounds, and no
kneeling, stooping, bending, squatting, or twisting. Dr. Sower noted that appellant needed to be
able to “frequently/freely sit and walk” until September 24, 2018.5
On September 13, 2018 appellant filed a claim for wage-loss compensation (Form CA-7)
due to work-related disability from work for the period September 10 through 15, 2018.6

3

The case record contains a copy of the December 18, 2017 MRI scan which includes an impression of L4-5 disc
bulge with small annular tear.
4

Upon physical examination, Dr. Sower found tenderness in the lower back and bilateral paraspinous muscles,
slightly positive left straight leg test, 5/5 strength of the hips/lower extremities, and normal range of motion of the
hips.
5

Dr. Sower also produced another August 24, 2018 report in which he reported the findings of his physical
examination on that date, noting that appellant had a normal heal-toe gait with no weakness exhibited.
6
Appellant later filed a notice of recurrence (Form CA-2a) alleging that she sustained a recurrence of disability on
September 10, 2018. The employing establishment submitted a September 10, 2018 memorandum in which it noted
that it could not approve appellant’s request for extended limited-duty work based on the restrictions identified in
Dr. Sower’s August 24, 2018 report. Appellant also filed additional CA-7 forms claiming wage-loss compensation
for the cumulative period September 16 through October 13, 2018.

2

In a development letter dated September 17, 2018, OWCP requested that appellant submit
a well-reasoned medical report from her attending physician detailing whether objective findings
related to the accepted October 10, 2016 employment injury restricted her from performing fullduty work. It afforded her 30 days to submit the requested evidence.
OWCP subsequently received a September 13, 2018 report from Dr. James Caviness,
Board-certified in occupational medicine, who advised that the employing establishment had
arranged for him to review appellant’s medical file as part of its case management program.
Dr. Caviness noted that he had not examined her and indicated under the heading “work status”
that she had been off work since September 11, 2018 as a limited-duty assignment was no longer
available. He noted that, if physical therapy were not approved, the timeline of a return to fullduty work in four to six weeks “from the date of the last note on file” would not be accurate.
Dr. Caviness advised that appellant’s treating physician had diagnosed a condition which was not
accepted as work related.
In a September 26, 2018 report, Dr. Sower advised that appellant could return to limitedduty work on September 27, 2018 in an administrative or clerical capacity with restrictions of
lifting, pushing, and pulling no more than five pounds, and no kneeling, stooping, bending,
squatting, or twisting. He noted that she needed to be able to “frequently/freely sit and walk” until
October 26, 2018. In another September 26, 2018 report, Dr. Sower reported that, upon physical
examination, appellant had no tenderness to palpation over the cervical, thoracic, or lumbar spine,
good range of motion in the hips, and good strength in the lower extremities. He indicated that
she continued to complain of pain in the left paraspinous muscles and left low back. Dr. Sower
diagnosed low back pain, L3-4 disc desiccation with annular fissure, and “work-related injury
October 10, 2016.” He advised that he did not think he would be able to release appellant to
unrestricted full-duty work without a “more objective study,” given her personal sense of her
inability to perform her normal work duties.
By decision dated October 19, 2018, OWCP denied appellant’s claim, finding that she had
not established disability from work for the period September 10 through October 13, 2018
causally related to the accepted October 10, 2016 lower back strain. It found that, with respect to
the claimed period of disability, “the medical evidence of file does not establish that you were
disabled as a result of your accepted work-related medical condition(s).”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.7
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.8 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to a federal employment
7

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

8

20 C.F.R. § 10.5(f).

9

See L.W., Docket No. 17-1685 (issued October 9, 2018).

3

injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.10 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for loss of wages.11
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the claimed disability and the specific employment factors
identified by the claimant.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability from
work for the period September 10 through October 13, 2018 causally related to her accepted
October 10, 2016 employment injury.
Appellant submitted a September 26, 2018 report from Dr. Sower who advised that she
could perform limited-duty work on September 27, 2018 in an administrative or clerical capacity
with restrictions of lifting, pushing, and pulling no more than five pounds, and no kneeling,
stooping, bending, squatting, or twisting. Dr. Sower noted that she needed to be able to
“frequently/freely sit and walk” until October 26, 2018. In another September 26, 2018 report, he
diagnosed low back pain, L3-4 disc desiccation with annular fissure, and “work-related injury
October 10, 2016.” Dr. Sower advised that he did not think he would be able to release appellant
to unrestricted full-duty work without a “more objective study,” given appellant’s personal sense
of her inability to perform her normal work duties.
However, these reports are of no probative value on the underlying issue of this case
because, despite the fact that Dr. Sower mentioned an October 10, 2016 employment injury, he
did not provide an opinion that appellant had disability during the claimed period (September 10
through October 13, 2018) causally related to the accepted October 10, 2016 lower back strain.
The Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition or disability is of no probative value on the issue of causal relationship.13 With
particular regard to Dr. Sower’s diagnosis of L3-4 disc desiccation with annular fissure, the Board
notes that this condition has not been accepted as causally related to the October 10, 2016
employment injury. Therefore, his reports are insufficient to establish her claim.
Appellant submitted other medical reports discussing her ability to work, including
October 11 and 18 and December 6, 2016 reports of Drs. Kunkler and October 10, 2017 and
January 31, 2018 reports of Dr. Mullen. However, these reports are of no probative value on the
10

See K.H., Docket No. 19-1635 (issued March 5, 2020).

11

See D.R., Docket No. 18-0323 (issued October 2, 2018).

12

Y.S., Docket No. 19-1572 (issued March 12, 2020).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018).

4

underlying issue of this case as they predate the claimed period of disability, i.e., September 10
through October 13, 2018.14 As such, these reports do not suffice to establish appellant’s disability
claim for the period September 10 to October 13, 2018.15
As appellant has not submitted rationalized medical opinion evidence establishing
disability from work for the period September 10 through October 13, 2018 due to the accepted
October 10, 2016 employment injury, she has not met her burden of proof to establish. Therefore,
she is not entitled to wage-loss compensation for the period claimed.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability from
work for the period September 10 through October 13, 2018 causally related to her accepted
October 10, 2016 employment injury.

14
See id. Dr. Sower’s May 25 and August 24, 2018 reports are of no probative value regarding appellant’s disability
claim for these same reasons. With regard to the December 18, 2017 MRI scan submitted by appellant, the Board has
held that diagnostic studies lack probative value as they do not address whether the employment injury caused any of
the diagnosed conditions or associated disability. See J.S., Docket No. 17-1039 (issued October 6, 2017). In a
September 13, 2018 report, Dr. Caviness noted that appellant had been off work since September 11, 2018 and he
discussed the timing of a possible return to full-duty work. However, his report is of no probative value on causal
relationship because he did not provide an opinion that appellant had disability due to the October 10, 2016
employment injury. See D.K., Docket No. 17-1549 (issued July 6, 2018).
15

See V.G., Docket No. 18-0936 (issued February 6, 2019). The Board notes that there is some indication in the
case record that the employing establishment was unable to continue providing limited-duty work for appellant in
September 2018. However, this circumstance would not establish disability because there is no indication that
appellant was working in a limited-duty assignment made specifically to accommodate her limitations due to effects
of the accepted October 10, 2016 lower back strain. See 20 C.F.R. § 10.5(x); see J.D., Docket No. 18-1533 (issued
February 27, 2019) (disability may be found when a limited-duty assignment made specifically to accommodate an
employee’s physical limitations due to a work-related injury is withdrawn or altered so that the assignment exceeds
the employee’s physical limitations).

5

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees' Compensation Appeals Board

6

